 In the Matter of THE STILLEY PLYWOOD Co., INC..' EMPLOYERandIN-TERNATIONAL BROTHERHOOD OF PULP, SULPHIDE AND PAPER MILL.WORKERS, A. F. L., PETITIONERCase No. 10-R-0805.-Decided Ma),ch 1, 19/1Mr. John B. McCutcheon,of Conway,S. C., for the Employer.Mr. MiltonM. Bever,of Bloomington,Md., for the Petitioner.-DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, hearing in this case was held at Con-way, South Carolina, on November 24, 1947, before A. C. Joy, hear-ing officer.The hearing officer's rulings made at the hearmg are free-from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manepanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor Relations-Board makes the following :FIN DINGS OF FACTI.THE BUSINESSOF TIIE EMPLOYERThe Stilley Plywood Co., Inc., a South Carolina corporation, isengaged in the manufacture of plywood at Conway, South Carolina.During the 12 months preceding the hearing, the Employer pur-chased materials valued in excess of $500,000, approximately 50 per-cent of which was received from points outside the State of SouthCarolina.During the same period, the Employer produced articlesvalued in excess of $1,000,000, approximately 90 percent of whichwas shipped to points outside the State of South Carolina.'iSubsequent to the healing, the pan ties entered into a stipulation to coirect certain errorsin the transci ipt and foinial papers, which is herebi- accepted and made a part of the recordliei ernThe name of the Eniployei appeals above as corrected by this stipulation'Chairman Herzog and Members Muidock and Gras76 N. L. R B, No. 67.456 THE STILLEY PLYWOOD CO., INC.457The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the parties,that all production and maintenance employees in the Employer's plantand woodland operations, excluding office and clerical workers, sales-people, technical employees, superintendents, and all other supervisorsas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaluing within the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation beresolved by means of an election by'secret ballot, subject to the limita-tions and additions set forth in the Direction.The Employer contends that temporary or probationary 2 employeesshould not be eligible to vote in the election.The record discloses thatthe Company designates new employees hired for particular tasks as"temporary" employees until they have worked for a period varyingfrom 2 weeks to 30 days.As these employees normally become regu-lar employees after a short period of time, we find that they havesubstantial interests in common with the regular employees in the unit,and we shall permit them to vote in the election hereinafter directed.32The Employer used the teams "probationary"and "temporary"interchangeablyThetestimony revealsthat theEmployer has no"teinpoiary"employees in the accepted senseof the word3Matterof Sears, Roebuckmd Co, 65 N L R B 751.Matterof DouglasAircraft Com-pany, Inc.,60 N. L. R.B. 876. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Stilley Plywood Co.,Inc.,Conway, South Carolina, an election by secret ballot shall be conductedas early as possible, but not later thanthirty (30) daysfromthe dateof this Direction,under the direction and supervision of the RegionalDirector for the Tenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, ainong the employees in the unit found appropriate in SectionIV, above, who were employedduring thepay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Brother-hood of Pulp, Sulphite and PaperMillWorkers,A. F. L., for thepurposes-of collective bargaining.